NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3084
                                       ___________

                             STEVEN WARREN WHELAN,
                                         Appellant

                                             v.

                               TANDRA L. DAWSON,
                                in her personal capacity
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No 3-16-cv-02948)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 3, 2017

              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                              (Opinion filed: April 19, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       On May 24, 2016, pro se appellant Steven Warren Whelan filed a complaint in the

United States District Court for the District of New Jersey challenging an order entered in

his divorce proceedings. Specifically, Whelan alleged that, on April 1, 2016, the

Honorable Tandra L. Dawson, who is presiding over his divorce proceedings in New

York Family Court, violated his constitutional rights by suspending a visitation order that

permitted him to see his young daughter. Whelan named Judge Dawson as the defendant

in his federal action, and, by way of relief, asked the District Court to allow him “routine

visits” with his daughter. Whelan also submitted a motion seeking the same relief in

conjunction with the complaint.

       On June 28, 2016, following oral argument, the District Court dismissed the

complaint for lack of subject matter jurisdiction and denied Whelan’s motion. Whelan

promptly filed an “emergency motion” for reconsideration, but, by order entered July 7,

2016, the District Court denied relief. Whelan timely appealed.

       We have jurisdiction to review the District Court’s judgment under 28 U.S.C.

§ 1291. We exercise plenary review over questions of subject matter jurisdiction.

Lightfoot v. United States, 564 F.3d 625, 626 (3d Cir. 2009).

       Upon review, we agree with the District Court that it lacked jurisdiction over this

action. First, although it is not entirely clear from Whelan’s submissions whether the

state-court order suspending his visitation rights was final, if it was, then the District

Court was precluded from reviewing it under the Rooker-Feldman doctrine. See Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (holding that the
                                               2
Rooker-Feldman doctrine precludes the exercise of subject matter jurisdiction over

actions in which the plaintiff is “complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments”). Furthermore, to the extent that Whelan’s

complaint can be construed as invoking the jurisdiction of 42 U.S.C. § 1983 to obtain

injunctive relief against Judge Dawson, the statute itself explicitly bars such relief. See

42 U.S.C. § 1983 (providing that “in any action brought against a judicial officer for an

act or omission taken in such officer’s judicial capacity, injunctive relief shall not be

granted unless a declaratory decree was violated or declaratory relief was unavailable”);

see also Brandon E. ex rel. Listenbee v. Reynolds, 201 F.3d 194, 199 (3d Cir. 2000)

(recognizing “the impropriety of such suits where the judge acted as an adjudicator rather

than an enforcer or administrator of a statute.”).

       Accordingly, we will affirm.




                                              3